Donohue, J.
In this case the relators ask a review of the proceedings of Judge Rancher, discharging one Rriedlander from custody on habeas corpus. The facts are, that Rriedlander, owing debts on contracts fraudulently made, applied under article 5, chapter 5, part II of the Revised Statutes of this State, to procure the exemption of his person from imprisonment under that act. He duly made the assignment and obtained his discharge under that act, and, being imprisoned in actions on some of the contracts made prior to his application, applied to Judge Robinson, on habeas corpus, to obtain his discharge, which was denied. He then, on a new writ, applied to Judge Rancher, who, after hearing, granted the discharge sought now to be reversed.
The first point raised by the relators’ counsel is that the question was res adjudicata. Any system of law which would keep a prisoner in custody, when the facts show him entitled to his discharge, would be a perversion of justice, and unless there is some reason to believe that the case and questions as presented to Judge Rancher had already been passed on by Judge Robinson, the point taken must fail. In looking at the record, we find that the proceedings before Judge Robinson were set up as a bar here, and that to such return the prisoner put in a traverse, denying, as matter of fact, that the case, as then presented, had been presented to and passed upon by Judge Robinson. To this the sheriff demurred, and on that demurrer Judge Rancher gave judgment. The case hardly presents such a state of facts as brings the relators within the rule laid down in the case of Mercein v. Barry, 25 Wend. 64. The rule is there stated as broadly as courts could well go where liberty was concerned, and any extension of the rule would work injustice. As Judge Robinson did not pass upon the ease as presented to Judge Rancher, this point must fail.
*192The next ground taken by the relators is that the non-imprisonment act, in fact, abolished the article under which the original discharge was sought, because it made provision in respect to debts fraudulently contracted and the mode of discharging them. In this the relator is mistaken. After the non-imprisonment act was passed no discharge under any other provision as to simple contract debts, without fraud, was needed, and the article then on the statute book, and continued as law for forty years, has only debts fraudulently contracted and on which persons can be arrested to act on. Again, that the non-imprisonment act of 1831 provides a mode after arrest of obtaining a discharge gives no evidence that the legislature did not intend to give the debtor a mode at any time before the arrest on final judgment in which he could, on his own motion and on a surrender of all he possessed, obtain such discharge. Article 6 provides for an entirely different proceeding and has no application to the rights claimed by Friedlander.
When, as in this case, in order to obtain his original discharge, the defendant had to assign all he possessed, and, where it must be taken he did, there does not seem to be any good reason to strain the law to hold him.
The proceedings should be affirmed.
Daniels, J., concurred.

Proceedings affirmed.